Citation Nr: 1123257	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  09-34 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for service-connected left ear hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1979 to October 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran now resides in Florida, so the matter is now handled by the RO in St. Petersburg, Florida.   

The Board notes that this appeal originally included entitlement to service connection for hemorrhoids; however, this issue was granted in an August 2009 rating decision, and as such, is no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a rating higher than 10 percent for his service-connected left ear hearing loss.  He asserts his hearing loss has become more severe and has affected his ability to perform his job.  See September 2009 statement.

The most recent VA examination for the Veteran's service-connected left ear hearing loss was in October 2008.  This evidence is inadequate to assess the Veteran's current level of severity, since this examination is almost three years old.  Additionally, in statements submitted by the Veteran since this examination, the Veteran has asserted that his disability has worsened.  Id.  Therefore, a new VA examination is required to assess the current levels of severity of the Veteran's service-connected left ear hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  At present, there is no indication of the functional effects the Veteran experiences as a result of his left ear hearing loss - including, for example, in his day-to-day activity and civilian occupation.

Finally, the most recent VA outpatient treatment records are dated from July 2009.  All VA outpatient records since July 2009 should be obtained and added to the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records from July 2009 forward.

2.  Afford the Veteran a VA examination to determine the current level of severity of his left ear hearing loss.  

Ask the examiner to discuss all findings in terms of 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2010).  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

All pertinent symptomatology and findings should be reported in detail.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  

In addition to objective test results, the examiner should fully describe the functional effects caused by the left ear hearing disability in the final report of the evaluation, including specifically the effect of the Veteran's hearing loss on his employability and civilian occupation.  In addition, the examiner should address whether, and to what extent, the Veteran's left ear hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the hearing loss on the occupational functioning generally, the examiner should consider the Veteran's employment history, educational background, and day-to-day functioning in relation to his left ear hearing loss.  In forming the opinion, the examiner should disregard both the age and any nonservice- connected disabilities of the Veteran.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file must be made available to the examiner.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


